UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 8/31/13 (Unaudited) CORPORATE BONDS AND NOTES (53.9%) (a) Principal amount Value Banking (16.1%) Banco de Credito del Peru 144A sr. unsec. sub. FRN notes 6 1/8s, 2027 (Peru) $200,000 $196,500 Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN notes 6 7/8s, 2026 (Peru) 50,000 51,250 Banco do Brasil SA 144A jr. sub. FRB bonds 9 1/4s, 2049 (Brazil) 200,000 211,191 BBVA Banco Continental SA 144A sr. unsec. notes 3 1/4s, 2018 (Peru) 500,000 482,615 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sub. FRN notes 6s, 2021 (Russia) 200,000 198,500 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 195,950 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 200,000 212,096 Basic materials (4.2%) Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 209,500 Mexichem SAB de CV 144A sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 188,500 Capital goods (1.1%) Embraer Overseas, Ltd company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 (Brazil) 100,000 109,250 Coal (1.6%) Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 157,000 Communication services (6.3%) America Movil SAB de CV sr. unsec. notes 6.45s, 2022 (Mexico) MXN 4,700,000 333,844 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 212,000 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 50,000 53,750 Consumer cyclicals (2.3%) Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 118,975 Hutchison Whampoa International 12, Ltd. 144A company guaranty unsec. sub. FRB bonds 6s, 2049 (Cayman Islands) $100,000 105,500 Consumer staples (1.1%) JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 102,250 Investment banking/Brokerage (1.9%) Morgan Stanley sr. unsec. notes 11 1/2s, 2020 BRL 470,000 186,704 Oil and gas (12.8%) Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) $50,000 57,250 KazMunayGas National Co., JSC 144A sr. unsec. bonds 6 3/8s, 2021 (Kazakhstan) 200,000 210,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 180,512 Nexen, Inc. sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 108,293 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 174,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 200,000 195,297 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 200,000 178,700 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 100,000 123,000 Real estate (1.9%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 184,000 Transportation (1.1%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (Cayman Islands) 100,000 107,000 Utilities and power (3.5%) Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 103,250 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 227,548 Total corporate bonds and notes (cost $5,802,490) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (40.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $276,932 $157,325 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 553,864 318,472 Brazil (Federal Republic of) sr. unsec. unsub. bonds 7 1/8s, 2037 (Brazil) 200,000 228,110 Columbia (Republic of) sr. unsec. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 140,809 Eskom Holdings SOC, Ltd. 144A sr. unsub. notes 5 3/4s, 2021 (South Africa) $200,000 192,000 Financing of Infrastructural Projects State Enterprise 144A sr. unsec. bonds 9s, 2017 (Ukraine) 200,000 183,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 29,000 31,365 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 130,870 126,617 Hungary (Government of) sr. unsub. notes 6 1/4s, 2020 (Hungary) 100,000 103,270 Malaysia (Federation of) sr. unsec. notes 3.492s, 2020 (Malaysia) MYR 675,000 201,852 Peru (Republic of) sr. unsec. bonds 8 3/4s, 2033 (Peru) $75,000 104,484 Peru (Republic of) 144A sr. unsec. notes 6.9s, 2037 (Peru) PEN 350,000 123,883 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 86,403 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) $150,000 169,547 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 164,606 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 153,989 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $167,625 193,188 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 49,348 47,527 Slovenia (Republic of) 144A sr. unsec. bonds 5.85s, 2023 (Slovenia) 200,000 188,004 South Africa (Republic of) unsec. bonds 7 3/4s, 2023 (South Africa) ZAR 2,000,000 189,011 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 381,532 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $200,000 180,166 Ukraine (Government of) 144A sr. unsec. unsub. bonds 6.58s, 2016 (Ukraine) 100,000 91,912 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 148,205 Total foreign government and agency bonds and notes (cost $4,479,118) SHORT-TERM INVESTMENTS (4.1%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 398,106 $398,106 Total short-term investments (cost $398,106) TOTAL INVESTMENTS Total investments (cost $10,679,714) (b) FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $9,677,116) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/18/13 $158,672 $157,019 $1,653 British Pound Sell 9/18/13 158,672 156,956 (1,716) Euro Buy 9/18/13 141,159 139,963 1,196 Euro Sell 9/18/13 141,159 139,847 (1,312) Peruvian New Sol Sell 10/18/13 71,804 72,415 611 Singapore Dollar Sell 11/20/13 290,790 290,599 (191) Citibank, N.A. Brazilian Real Buy 10/18/13 150,955 160,420 (9,465) British Pound Buy 9/18/13 81,660 80,783 877 British Pound Sell 9/18/13 81,660 80,797 (863) Swiss Franc Buy 9/18/13 92,223 90,749 1,474 Swiss Franc Sell 9/18/13 92,223 91,846 (377) Thai Baht Buy 11/20/13 227,827 234,418 (6,591) Turkish Lira Sell 9/18/13 69,797 75,253 5,456 Credit Suisse International British Pound Buy 9/18/13 104,284 103,192 1,092 British Pound Sell 9/18/13 104,284 103,201 (1,083) Czech Koruna Sell 9/18/13 47,581 47,260 (321) Euro Buy 9/18/13 199,050 197,235 1,815 Euro Sell 9/18/13 199,050 197,374 (1,676) Hungarian Forint Buy 9/18/13 21,786 21,994 (208) Hungarian Forint Sell 9/18/13 21,786 22,194 408 Mexican Peso Buy 10/18/13 271,516 269,586 1,930 Philippine Peso Buy 11/20/13 15,664 16,064 (400) Polish Zloty Buy 9/18/13 193,120 195,250 (2,130) Polish Zloty Sell 9/18/13 193,120 193,321 201 Russian Ruble Buy 9/18/13 85,562 88,005 (2,443) Russian Ruble Sell 9/18/13 85,562 87,328 1,766 South African Rand Buy 10/18/13 110,819 113,872 (3,053) Swiss Franc Buy 9/18/13 125,436 124,932 504 Swiss Franc Sell 9/18/13 125,436 123,501 (1,935) Turkish Lira Sell 9/18/13 70,238 75,355 5,117 Deutsche Bank AG Polish Zloty Buy 9/18/13 120,812 118,875 1,937 Polish Zloty Sell 9/18/13 120,812 121,935 1,123 Romanian Leu Buy 9/18/13 20,415 20,184 231 Swiss Franc Buy 9/18/13 151,233 148,759 2,474 Swiss Franc Sell 9/18/13 151,233 150,617 (616) Turkish Lira Buy 9/18/13 24,016 25,767 (1,751) Turkish Lira Sell 9/18/13 24,016 25,773 1,757 Goldman Sachs International British Pound Buy 9/18/13 104,129 103,045 1,084 British Pound Sell 9/18/13 104,129 103,028 (1,101) HSBC Bank USA, National Association British Pound Buy 9/18/13 26,497 26,216 281 British Pound Sell 9/18/13 26,497 26,222 (275) Chinese Yuan (offshore) Sell 11/20/13 143,703 143,066 (637) Euro Buy 9/18/13 90,669 89,816 853 Euro Sell 9/18/13 90,669 89,908 (761) Indonesian Rupiah Buy 11/20/13 254,369 263,186 (8,817) Nigeria Naira Buy 10/18/13 59,700 59,915 (215) Polish Zloty Buy 9/18/13 74,101 74,580 (479) Polish Zloty Sell 9/18/13 74,101 73,845 (256) Russian Ruble Buy 9/18/13 139,926 143,901 (3,975) Russian Ruble Sell 9/18/13 139,926 142,924 2,998 Turkish Lira Buy 9/18/13 47,444 50,949 (3,505) Turkish Lira Sell 9/18/13 47,444 50,799 3,355 JPMorgan Chase Bank N.A. Australian Dollar Sell 10/18/13 89,900 92,938 3,038 Brazilian Real Buy 10/18/13 180,499 191,581 (11,082) British Pound Buy 9/18/13 154,333 152,725 1,608 British Pound Sell 9/18/13 154,333 152,715 (1,618) Czech Koruna Sell 9/18/13 47,581 47,182 (399) Euro Buy 9/18/13 147,239 145,992 1,247 Euro Sell 9/18/13 147,239 145,893 (1,346) Hungarian Forint Buy 9/18/13 190,333 192,341 (2,008) Malaysian Ringgit Sell 11/20/13 53,325 52,300 (1,025) Mexican Peso Sell 10/18/13 285,166 294,988 9,822 Polish Zloty Buy 9/18/13 162,886 166,635 (3,749) Russian Ruble Buy 9/18/13 177,076 180,988 (3,912) Singapore Dollar Sell 11/20/13 290,790 290,590 (200) South African Rand Buy 10/18/13 608 505 103 Swiss Franc Buy 9/18/13 59,010 58,075 935 Swiss Franc Sell 9/18/13 59,010 58,770 (240) Turkish Lira Buy 9/18/13 47,934 51,439 (3,505) Turkish Lira Sell 9/18/13 47,934 51,423 3,489 State Street Bank and Trust Co. Brazilian Real Sell 10/18/13 240,915 256,635 15,720 Colombian Peso Sell 10/18/13 45,272 45,759 487 Czech Koruna Sell 9/18/13 47,581 47,191 (390) Hungarian Forint Buy 9/18/13 778 794 (16) Hungarian Forint Sell 9/18/13 778 786 8 Mexican Peso Sell 10/18/13 90,577 93,507 2,930 Polish Zloty Buy 9/18/13 146,532 144,374 2,158 Polish Zloty Sell 9/18/13 146,532 148,722 2,190 Singapore Dollar Sell 11/20/13 223,993 223,865 (128) Swiss Franc Buy 9/18/13 257,752 255,931 1,821 Swiss Franc Sell 9/18/13 257,752 253,649 (4,103) Turkish Lira Buy 9/18/13 2,690 2,887 (197) Turkish Lira Sell 9/18/13 2,690 2,884 194 WestPac Banking Corp. Australian Dollar Sell 10/18/13 68,068 69,013 945 Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank JSC Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 27, 2013 (commencement of operations) through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,598,842. (b) The aggregate identified cost on a tax basis is $10,679,714, resulting in gross unrealized appreciation and depreciation of $1,251 and $1,202,857, respectively, or net unrealized depreciation of $1,201,606. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $— $10,289,890 $9,891,784 $334 $398,106 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $26,901 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Peru 10.3% Brazil 10.0 Russia 9.9 Mexico 9.9 United States 6.2 Turkey 5.9 Argentina 5.0 South Africa 4.0 Indonesia 3.5 Venezuela 3.4 Ukraine 2.9 South Korea 2.4 Cayman Islands 2.2 Jamaica 2.2 Kazakhstan 2.2 Malaysia 2.1 Colombia 2.1 India 2.1 Slovenia 2.0 China 1.9 Philippines 1.8 Poland 1.7 Ghana 1.7 Trinidad 1.3 Canada 1.1 Hungary 1.1 Luxembourg 0.6 Serbia 0.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $30,197 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $5,174,225 $— Foreign government and agency bonds and notes — 3,905,777 — Short-term investments 398,106 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,182) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $86,888 $90,070 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $7,400,000 Offsetting of financial and derivative assets and liabilities Bank of America N.A. Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $3,460 $7,807 $12,833 $7,522 $1,084 $7,487 $20,242 $25,508 $945 $86,888 Total Assets $3,460 $7,807 $12,833 $7,522 $1,084 $7,487 $20,242 $25,508 $945 $86,888 Liabilities: Forward currency contracts# 3,219 17,296 13,249 2,367 1,101 18,920 29,084 4,834 90,070 Total Liabilities $3,219 $17,296 $13,249 $2,367 $1,101 $18,920 $29,084 $4,834 $ $90,070 Total Financial and Derivative Net Assets $241 $(9,489) $(416) $5,155 $(17) $(11,433) $(8,842) $20,674 $945 $(3,182) Total collateral received (pledged)## $ Net amount $241 $(9,489) $(416) $5,155 $(17) $(11,433) $(8,842) $20,674 $945 $(3,182) # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
